DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/04/2021 has been entered.

Applicant’s Submission of a Response
Applicant’s submission of response was received on 11/04/2021.  Presently claims 1-8 and 11-19 are pending.  Claims 9-10 are cancelled.

Response to Arguments
Applicant’s arguments, see page 9, filed 11/04/2021, with respect to claim 1 have been fully considered and are persuasive.  The prior art of record fails to disclose or suggest the relationship of the shroud wall thickness being smaller at the edge points between the cam and the groove, on a side of the cam facing away from the groove, 

With respect to the indefinite rejection for claim 6, Applicant’s arguments are not persuasive.  Although Applicant has amended the claim to include a plurality of contour points and a plurality of edge points as well as specifying at least 50% of the contour points are located at a junction between the blade and the shroud, the limitation remains indefinite because an infinite number of points define a contour or line regardless of the shape or size of the contour or line.  Therein, the metes and bounds of the limitation “at least 50% of the plurality of contour points” cannot be determined because “at least 50%” of an infinite number of contour points is infinity and therein the range is unbounded, which renders the claim indefinite.  

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: reference “30” shown in newly submitted Fig. 4.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top 

Claim Objections
Claims 1-5, 12-13, 16, and 19 are objected to because of the following informalities:
Claim 1, lines 15-22, change: “the shroud having two opposing end faces in [[the]] a circumferential direction, at least one of the end faces of the shroud in [[a]] the circumferential direction having a cam having an uppermost cam point (O) in the circumferential direction and a groove having a lowermost groove point (U) in the circumferential direction forming a generally Z shaped end face surface, wherein the wall thickness of the shroud at at least one edge point between the cam and the groove, [[and]] the wall thickness of the shroud at at least one edge point on a side of the cam facing away from the groove, and the wall thickness of the shroud at at least one edge point on a side of the groove facing away from the cam is smaller than the wall thickness of the shroud at the uppermost the lowermost groove point.”
Claim 2, line 2, change: “wherein the wall thickness of the shroud
Claim 3, line 5, change: “contour of the profile section[[,]] and wherein the second connecting line…”
Claim 4, line 2, change: “wherein the wall thickness of the shroud at the second edge point…”
Claim 5, line 2, change: “wherein the wall thickness of the shroud along the second connecting line decreases strictly monotonically 
Claim 12, line 2, change: “the gas channel boundary”
Claim 13, line 2, change: “the gas channel boundary”
Claim 16, line 1, change: “An aircraft gas turbine engine 
Claim 19, line 2, change: “the gas channel boundary”
Appropriate correction is required.

Claim Interpretations

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
a.	Claim 7 - “an additive manufacturing method” read as a method [means] for additive manufacturing. 


has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use generic placeholders:
a.	Claims 7, 17 – “method”
coupled with functional language:
a.	“for additive manufacturing”
without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
a. Corresponding structure is found in [0017].
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 11-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term "generally Z shaped” in claim 1 is a relative term which renders the claim indefinite.  The term "generally Z shaped" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, nor is it a term of art, and therefore the claim does not apprise one of ordinary skill in the art of its scope.  It is unclear of the extent or degree of departure from Z shaped that can be considered as “generally” cylindrical since a definition of “generally” pertaining to “Z shaped” is not provided by the specification.  Therein, the metes and bounds of the claim cannot be determined, which renders the claim indefinite.


	Claim 6 is indefinite because the claim recites “at least 50% of the plurality of contour points of the outer contour of the profile cross section” in lines 1-3.  This limitation is unclear because an infinite number of points define the outer contour of the profile cross section.  An infinite number of points define a contour or line regardless of the shape or size of the contour or line.  Therein, the metes and bounds of the limitation “at least 50% of the plurality of contour points” cannot be determined because “at least 50%” of an infinite number of contour points is infinity and therein the range is unbounded, which renders the claim indefinite.  
	The claim also recites “at least 50% of the plurality of edge points” in line 5.  An edge is a line segment, wherein a line comprises an infinite set of points regardless of the shape or size of the line.  Therein, similar to the limitation stated above, there are an infinite number of edge points and therein the metes and bounds of the limitation “at least 50% of the edge points” cannot be determined because “at least 50%” of an infinite number of edge points is infinity and therein the range is unbounded, which renders the claim indefinite.

Claim 19 is indefinite because the claim recites “a pair of depressions located on opposite sides of the blade” in lines 2-3.  From Fig. 2, it is unclear how the pair of depressions are on opposite sides of the blade because the rightmost depression 21 appears to overlap the pressure and suction sides of the blade airfoil below and therein, the pair of depressions are not located on opposite sides of the blade.


  
Allowable Subject Matter
Claims 1-8 and 11-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claim 1, Dube et al. fails to disclose or suggest of the relationship of the shroud wall thickness being smaller at the edge points between the cam and the groove, on a side of the cam facing away from the groove, and on a side of the groove facing away from the cam than the wall thickness of the shroud at the uppermost cam point and/or the lowermost groove point.
  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J ZAMORA ALVAREZ whose telephone number is (571)272-7928. The examiner can normally be reached Monday-Friday 7:30 am- 5:00 pm EST alternating Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC J ZAMORA ALVAREZ/Examiner, Art Unit 3745                                                                                                                                                                                                        01/12/2022